Citation Nr: 0212105	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  01-08 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than August 31, 
2000, for assignment of a 100 percent rating for cyclothymia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1972 to 
November 1972.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which found that a prior rating decision of November 2000 was 
clearly and unmistakably erroneous in failing to grant a 
higher evaluation for cyclothymia, which was evaluated as 50 
percent disabling.  By this decision, the RO assigned a 100 
percent rating, effective August 31, 2000.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in July 2002, a transcript of 
which is of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record does not show that there was an unadjudicated 
formal or informal claim for an increased rating regarding 
the veteran's service-connected psychiatric disorder prior to 
the August 31, 2000, receipt of claim.

3.  A thorough review of all the evidence on file does not 
show that it was factually ascertainable that the veteran's 
psychiatric disorder warranted a 100 percent rating prior to 
August 31, 2000.






CONCLUSION OF LAW

The criteria for an effective date earlier than August 31, 
2000, for assignment of a 100 percent rating for cyclothymia 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 
7103, 7104, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 
3.104, 3.105, 3.155, 3.157, 3.400, 20.1100, 20.1103 (2001); 
66 Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999);


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
Nevertheless, the Board finds that VA's duties have been 
fulfilled in the instant case.  Here, the RO advised the 
veteran of the evidence necessary to substantiate his earlier 
effective date claim by various documents.  For example, the 
veteran was advised of the applicable criteria concerning the 
assignment of effective dates for an increased rating by the 
September 2001 Statement of the Case (SOC).  The Board notes 
that the VCAA made no change in the statutory or regulatory 
criteria which govern the assignment of effective dates.  In 
addition, the SOC indicated that VA would request any 
pertinent medical records identified by the veteran.  As 
such, the veteran was kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
the veteran was asked at his July 2002 personal hearing 
whether there were any pertinent records that VA did not 
have, and the veteran responded that there were none.  
(Transcript p. 5).  Consequently, the Board finds that, in 
the circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

As already stated, the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
However, for the reasons stated above, the Board has found 
that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


Background.  The record reflects that the veteran was 
initially granted service connection for schizophrenia by an 
April 1973 rating decision, evaluated as 100 percent 
disabling, effective November 20, 1972.  A subsequent rating 
decision in July 1973 decreased the assigned rating to 70 
percent, effective May 2, 1973.  However, a November 1973 
rating decision increased the assigned rating to 100 percent, 
effective August 24, 1973.  Further, a March 1974 rating 
decision granted an earlier effective date of July 18, 1973, 
for the 100 percent rating.

A May 1977 rating decision decreased the assigned rating to 
70 percent, effective August 1, 1977.  

A June 1978 rating decision denied the veteran's claim of 
entitlement for a total rating based upon individual 
unemployability (TDIU) due to his service-connected 
psychiatric disorder.  This decision was subsequently upheld 
by the Board in April 1979.

An April 1980 rating decision decreased the assigned rating 
for the veteran's psychiatric disorder to 50 percent, 
effective July 1, 1980.  This 50 percent rating was 
subsequently confirmed by an April 1984 rating decision.

A June 1985 rating decision denied the veteran's new claim of 
entitlement for TDIU.

A June 1987 rating decision confirmed and continued the 
assigned rating of 50 percent for the veteran's psychiatric 
disorder.  This decision was subsequently upheld by the Board 
in April 1988.

The veteran's 50 percent rating was again confirmed and 
continued by rating decisions issued in March 1990 and 
January 1991.  The veteran was fully informed of these 
decisions, and did not appeal.

The evidence on file at the time of the prior rating 
decisions, as well as the prior Board decisions, included 
multiple reports of VA hospitalization, multiple VA 
psychiatric examination reports, as well as statements from 
the veteran regarding his difficulty in obtaining and 
maintaining employment.

Following the January 1991 rating decision, no communication 
was received from the veteran regarding his service-connected 
psychiatric disorder until August 31, 2000, although various 
documents were received regarding an overpayment issue, the 
status of his dependents, and the appointment of a veterans 
service organization in June 2002 as his accredited 
representative in matters before VA.

On August 31, 2000, the veteran submitted a statement in 
which he requested a 100 percent rating for his service-
connected psychiatric disorder (then identified as 
schizophrenia).  VA outpatient treatment records were 
subsequently added to the file which covered a period from 
1996 to 2000.  Records dated November 26, 1996, note that the 
veteran was there for evaluation of his depression; that he 
was unemployed; that he had been seen in the mental health 
clinic twice since December 1993, with the last being in 
February 1995; that he reported that he was unable to hold a 
job; and that he had been unemployed for a year.  Assessment 
following examination was schizophrenia, paranoid.  It was 
also noted that the veteran had been non-compliant with 
medication and keeping appointments, that he now wished 
medication, and agreed to follow-up.  The medication 
Stelazine was prescribed at that time.  Subsequent records 
from August 9, 1999, note that the veteran desired a refill 
of his medication; that he had been enrolled in the psych 
outpatient clinic, but was discharged in 1996 for failure to 
keep his appointments.  Assessment was schizophrenic 
disorder.  Thereafter, records from March 2000 note that the 
veteran's care in the program had been reviewed, that they 
had been unable to contact the veteran, and that his doctor 
and case manager had elected to discharge him at that time 
because he had not been seen in over a year, and had not 
attended 3 consecutive appointments.

The veteran also underwent both a VA general medical 
examination and a VA mental disorders examination in 
September 2000.

At the VA general medical examination, the veteran reported, 
in part, that he had done house repair, plumbing, and 
electrical work.  He also reported that he last worked six 
months earlier as an electrician.  Assessment following 
examination was schizophrenia, paranoid, and an otherwise 
normal general medical examination.

At the VA mental disorders examination, the veteran reported, 
among other things, that he was unemployed; that he had had 
minimal contact with mental health professionals since his 
last VA examination; that he initially stated he had had 
hundreds and hundreds of jobs between his discharge and the 
current time, but then changed his story and stated that he 
had had thousands and thousands of jobs.  The examiner stated 
that even if the veteran had a thousand jobs between the time 
he was discharged from the military and the current date, he 
would have had to have been employed continuously working ten 
days at a time at a thousand different locations, and that 
this was clearly not what he had done, and was an excellent 
example of his grandiosity.  When asked about his last 
working situation, the veteran reported that he last worked 6 
months earlier, which he initially reported was as a 
consultant, but when questioned more closely it was revealed 
that he had worked installing electrical wiring.  When asked 
his reason for leaving jobs or changing jobs, the veteran 
reported that he resigned because he did not want to get 
fired; he reported that he was going to be fired because of 
confrontations with other people; and, in general, he 
believed that whoever he worked for was not as smart as he is 
and cannot do what he does.  Following examination of the 
veteran, the examiner diagnosed cyclothymia, and found that 
the veteran was competent for VA purposes.  Moreover, the 
examiner opined, in part, that due to his psychiatric 
problems, the veteran was unable to obtain and maintain 
gainful employment on the competitive market.

By a November 2000 rating decision, the RO confirmed and 
continued the 50 percent rating for schizophrenia.  However, 
as indicated above, the RO subsequently determined in a 
February 2001 rating decision that the November 2000 rating 
decision was clearly and unmistakably erroneous in failing to 
grant a higher evaluation for the veteran's service-connected 
psychiatric disorder, which was then identified as 
cyclothymia.  The RO assigned a 100 percent rating, effective 
August 31, 2000.  In making this determination, the RO 
specifically referred to the opinion of the September 2000 VA 
mental disorders examiner that the veteran was unable to 
obtain and maintain gainful employment on the competitive 
market.

The veteran appealed the February 2001 rating decision to the 
Board.  In various statements, as well as at his personal 
hearing, he contended that he was entitled to an effective 
date back to 1986/1987 for assignment of a 100 rating.  At 
his personal hearing, it was noted that he had filed earlier 
claims in 1985, 1987, and 1990, and that he was unemployed at 
those times.  He also contended that there was clear and 
unmistakable error (CUE) in the prior denials in that he was 
misdiagnosed as having paranoid schizophrenia, while the 
September 2000 VA examiner shows that his condition is really 
cyclothymia, and that this disability precluded his ability 
to work, and keep or hold a job.  When asked, he testified 
that he last worked in November 2000, for about a month or 
two.  In addition, he testified that he was not currently 
working, was no longer married, and did not socialize much.

The veteran's representative, in a November 2001 statement 
and at the July 2002 personal hearing, referred to the 
holding of McGrath v. Gober, 14 Vet. App. 28 (2000) in 
support of the veteran's claim for an earlier effective date.  
In essence, the representative contended that this case 
rejected the Board's legal analysis because in an original 
claim for benefits, the date the evidence is received is 
irrelevant for effective date purposes, and that evidence 
received after date of claim, even after 20 years, can be 
used to establish service connection's effective date.


Legal Criteria.  In general, the effective date for an 
increase will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(2).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  Under 38 U.S.C.A. § 5110(b)(2), the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  See also 38 C.F.R. 
§ 3.400(o)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Servello v. Derwinski, 3 Vet. App. 196 (1992). 

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Any communication 
or action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  When a claim has been 
filed which meets the requirements of 3.151 or 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Federal Circuit stated that when 
38 C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."

In VAOPGCPREC 12-98, General Counsel noted that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred; that this section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

If an increase in disability occurred more than one year 
prior to the claim, the increase is effective the date of 
claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98.


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
August 31, 2000, for his assignment of a 100 percent rating 
for his service-connected psychiatric disorder.

As mentioned above, the veteran's prior rating of 50 percent 
for his service-connected psychiatric disorder was confirmed 
and continued by several prior rating decisions, as well as 
the April 1988 Board decision.  He was also denied TDIU by a 
June 1978 rating decision, which was upheld by the Board in 
April 1979, and by a June 1985 rating decision.  Final 
decisions by the RO and the Board are considered binding and 
are not subject to revision on the same factual basis in the 
absence of CUE.  38 U.S.C.A. §§ 7103, 7104, 7105, 7111; 
38 C.F.R. §§ 3.104, 3.105(a), 20.1100, 20.1103.  To assert a 
valid claim of CUE, the claimant must assert more than a 
disagreement as to how the facts were weighed or evaluated; 
he must, with some degree of specificity, identify the 
alleged error and provide persuasive reasons why the result 
would have been different but for the alleged error.  The 
mere assertion of CUE is not sufficient to reasonably raise 
the issue.  See  38 C.F.R. §§ 20.1403, 20.1404, 66 Fed. Reg. 
35,902-35,903 (July 10, 2001); 67 Fed. Reg. 46,869-46,870 
(July 17, 2002); see also Russell v. Principi, 3 Vet. App. 
310 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  

Here, the veteran asserted at his July 2002 personal hearing 
that there was CUE based upon a misdiagnosis of his 
psychiatric condition, and that the correction of this 
diagnosis was the basis for the assignment of his 100 percent 
rating.  However, a change in diagnosis does not constitute 
CUE.  38 C.F.R. § 20.1403(d)(1); Russell at 314.  Further, 
the Board notes that it was not the change in diagnosis that 
led to the assignment of the 100 percent rating, but the 
examiner's opinion that the veteran could not obtain or 
maintain gainful employment due to his psychiatric problems.  
The veteran has not otherwise identified any specific error 
in the prior decisions that would have undebatably changed 
the outcome.  Consequently, the Board concludes that the 
veteran has not alleged a valid claim of CUE with respect to 
the prior rating and Board decisions.  See also 38 C.F.R. 
§ 20.1404 (Filing and pleading requirements).

The Board also finds that the record does not show that it 
was factually ascertainable that the veteran could not obtain 
or maintain substantially gainful employment prior to August 
31, 2000, due to his service-connected psychiatric disorder.  
Although the record shows that the veteran has had difficulty 
maintaining work for many years, this in and of itself does 
not warrant assignment of a 100 percent rating.  Rather, the 
evidence must show that his service-connected psychiatric 
disorder resulted in total occupational impairment; that he 
was unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disability.  
See 38 C.F.R. § 4.132 (1995); 38 C.F.R. § 4.130 (2001); 
38 C.F.R. § 4.16.  In the instant case, there is no evidence 
to support such a finding prior to the September 2000 VA 
mental disorders examination.  Moreover, the examiner's 
opinion reflected the severity of the veteran's disability at 
the time of the examination, and not the period going back to 
1986/1987.  There is no other competent medical evidence that 
the veteran's service-connected disability rendered him 
unemployable prior to August 31, 2000.

The Board acknowledges that there is medical evidence on file 
dated prior to the August 31, 2000, claim, including the VA 
outpatient treatment records from 1996 to 2000.  Further, 
records from November 1996 note that the veteran was 
unemployed.  However, these records do not show that the 
veteran was unemployed due to his service-connected 
psychiatric disorder, nor that he was otherwise entitled to a 
100 percent rating.  See 38 C.F.R. § 4.132 (1995); 38 C.F.R. 
§ 4.130 (2001); 38 C.F.R. § 4.16.  In pertinent part, these 
records reflect that the veteran repeatedly failed to report 
for appointments.  Moreover, these records do not show that 
the veteran alleged that he was entitled to an increased 
rating for his service-connected disability.  Consequently, 
these records do not constitute an informal claim for an 
increased rating.  See Rodriguez, supra; 38 C.F.R. §§ 3.155, 
3.157.  

The Board notes the contention of the veteran's 
representative under McGrath, supra, that retrospective 
evidence may be used to determine the appropriate effective 
date for a rating.  However, the Board finds that the instant 
case differs from McGrath in several significant respects.  
First, McGrath dealt with assignment of an effective date for 
an original grant of service connection, while the instant 
case involves assignment of an effective date for an 
increased rating.  Second, McGrath involved a situation where 
"the appellant had a pending and unadjudicated claim" which 
"remain[ed] pending for the purposes of the assignment of an 
effective date for that disability."  Id. at 35.  In the 
instant case, there is no evidence that VA failed to 
adjudicate a prior claim for either an increased rating or a 
claim for a TDIU.  On the contrary, the record reflects that 
such claims have been adjudicated by both the RO and the 
Board, and since the last prior decision in January 1991, the 
veteran did not submit a new claim regarding the severity of 
his service-connected psychiatric disorder prior to August 
31, 2000.  Finally, the Board notes that in McGrath, the 
Court found that the Board had essentially failed to properly 
consider existing current medical evidence opining to the 
date of onset of the veteran's disability.  Ibid.  In this 
case, by contrast, the Board has considered all of the 
evidence of record, including evidence received subsequent to 
the August 31, 2000, date of receipt of claim, but has found 
no evidence that the veteran was totally disabled at any time 
prior to this date due to his service-connected psychiatric 
disorder.  As stated above, no such evidence is on file prior 
to the September 2000 VA mental disorders examination, which 
dealt with the current severity of the disability; this 
examination did not opine that the veteran was totally 
incapacitated prior to August 31, 2000; and there is no 
competent medical evidence on file which otherwise supports 
such a finding. 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an effective date earlier than August 31, 
2000, for assignment of a 100 percent rating for cyclothymia 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

